Case 19-10576-JDW   Doc 28   Filed 04/18/19 Entered 04/18/19 12:20:45   Desc Main
                             Document     Page 1 of 9
Case 19-10576-JDW   Doc 28   Filed 04/18/19 Entered 04/18/19 12:20:45   Desc Main
                             Document     Page 2 of 9
Case 19-10576-JDW   Doc 28   Filed 04/18/19 Entered 04/18/19 12:20:45   Desc Main
                             Document     Page 3 of 9
Case 19-10576-JDW   Doc 28   Filed 04/18/19 Entered 04/18/19 12:20:45   Desc Main
                             Document     Page 4 of 9
Case 19-10576-JDW   Doc 28   Filed 04/18/19 Entered 04/18/19 12:20:45   Desc Main
                             Document     Page 5 of 9
Case 19-10576-JDW   Doc 28   Filed 04/18/19 Entered 04/18/19 12:20:45   Desc Main
                             Document     Page 6 of 9
Case 19-10576-JDW   Doc 28   Filed 04/18/19 Entered 04/18/19 12:20:45   Desc Main
                             Document     Page 7 of 9
Case 19-10576-JDW   Doc 28   Filed 04/18/19 Entered 04/18/19 12:20:45   Desc Main
                             Document     Page 8 of 9
Case 19-10576-JDW   Doc 28   Filed 04/18/19 Entered 04/18/19 12:20:45   Desc Main
                             Document     Page 9 of 9
